United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1650
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Winfred Thomas,                         * Eastern District of Missouri.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: April 4, 2005
                                Filed: April 13, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       Winfred Thomas appeals the district court’s1 judgment, entered upon a jury
verdict, finding him guilty of being a felon in possession of firearms and sentencing
him to 216 months imprisonment. See 18 U.S.C. §§ 922(g), 924(e). For the reasons
that follow, we affirm.




      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       During the jury selection process, Thomas challenged under Batson v.
Kentucky, 476 U.S. 79 (1986), the government’s use of a peremptory challenge to
strike one potential juror. The government explained that it had struck the juror in
question because he had said nothing during voir dire, he did not own his residence,
he did not have children, and he had no identifiable community involvement. The
government stated it had struck other potential jurors for the same reasons and did not
decline to strike anyone similarly situated, and the district court, finding the
government’s explanation was race-neutral, denied the Batson challenge. We review
for clear error, see United States v. Jones, 245 F.3d 990, 992 (8th Cir. 2001), and find
none. See United States v. Atkins, 25 F.3d 1401, 1406 (8th Cir.) (juror lacking
attachment to community was validly stricken by government), cert. denied, 513 U.S.
953 (1994); United States v. Hoelscher, 914 F.2d 1527, 1540 (8th Cir. 1990) (no
Batson violation where government’s reasons for striking juror included that she said
nothing during voir dire), cert. denied, 498 U.S. 1090 and 500 U.S. 943 (1991).

       Thomas also challenges the sufficiency of the evidence introduced at trial. We
review the evidence in the light most favorable to the government, giving the
government the benefit of all reasonable inferences. See United States v. Maxwell,
363 F.3d 815, 817 (8th Cir. 2004), cert. denied, 2005 WL 406296 (Feb. 22, 2005).
The verdict must be upheld if there is an interpretation of the evidence that would
allow a reasonable jury to find guilt beyond a reasonable doubt. See id. To convict
Thomas as a felon in possession, the government had to prove that he had been
convicted of a felony, that he knowingly possessed a firearm, and that the firearm
traveled in or affected interstate commerce. See 18 U.S.C. § 922(g)(1); United States
v. Abfalter, 340 F.3d 646, 654 (8th Cir. 2003), cert. denied, 540 U.S. 1134 (2004).

       Thomas stipulated he was a convicted felon, and two witnesses testified that
the firearms found in the Ford Explorer he was driving at the time of his arrest had
traveled in interstate commerce. In addition, there was ample evidence that Thomas
knowingly possessed the firearms for purposes of section 922(g): one firearm was

                                          -2-
found under the driver’s seat, and two were in a bag on the floorboard behind the seat,
and officers had recently observed occupants of the Explorer receive the bag from an
unidentified individual suspected of involvement in a gun store robbery. See
Maxwell, 363 F.3d at 818 (conviction under § 922(g) may be based on constructive
or joint possession of firearm; constructive possession is established if person has
dominion over premises where firearm is located, or control, ownership, or dominion
over firearm itself); United States v. Walker, 393 F.3d 842, 847 (8th Cir. 2005)
(affirming felon-in-possession conviction where gun was found under front passenger
seat of defendant’s vehicle, and defendant was initially seated in front passenger
seat); United States v. Hiebert, 30 F.3d 1005, 1009 (8th Cir.) (affirming felon-in-
possession conviction where rifle was found in vehicle defendant was driving), cert.
denied, 513 U.S. 1029 (1994).

       In pro se supplemental briefs, which we grant leave to file, Thomas challenges
his sentence. We conclude that the district court was correct in finding Thomas’s
prior Missouri burglary convictions (one first-degree and two second-degree) qualify
as predicate offenses under section 924(e). See United States v. Nolan, 397 F.3d 665,
666-67 (8th Cir. 2005). In addition, the Supreme Court has not held that prior
convictions must be submitted to a jury. See United States v. Booker, 125 S. Ct. 738,
756 (2005). Thomas’s remaining arguments either are meritless or were not raised
in the district court and do not warrant further discussion, see United States v.
Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                         -3-